PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/238,102
Filing Date: 16 Aug 2016
Appellant(s): Lu et al.



__________________
Jeffrey I. Blankman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06-14-2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11-12-2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the statement on page 11 that Mahajani is directed towards depositing a film on a substrate at a temperature less than 500oC with a plasma treatment, while that is one of the embodiments that Mahajani discloses it is not the entirety of what Mahajani teaches, which as appellant admits on page 12 includes teaching of conventionally depositing at temperatures above 500oC (without the need for such plasma treatments, since plasma treatments are used to improve lower quality films produced by depositing at too low of a temperature).
Regarding appellant’s argument that though Mahajani exemplifies (but does not limit) the temperature for ALD deposition of these film with a range that includes 700oC, it does not teach or suggest temperatures higher than that.  The example is non-limiting and, the rejection was not based upon an overlapping range, but an optimization of the temperature range, so this is not dispositive to the current office action.  There is no credible difference in films deposited at 
Regarding Mahajani teaching that “going beyond the thermal budget will likely result in a failing device” and so it is desirable to deposit at temperatures low enough such that the entire process of making a device remains within the thermal budget, that is not a teaching away from depositing at temperatures above 700oC.  If the particular device being made can tolerate the claimed temperature range, a practitioner is not led away from using such temperatures, but instead would have expected a higher quality film to be produced.  The examiner further notes that the Niskanen reference (which is used in a subsequent rejection of all claims) indicates that such films were known to be deposited at temperatures up to about 1000oC, with the temperature used optimized for the particular thermal budget.  Temperatures above 700oC were considered to be compatible with thermal budgets at the time of invention.
It is furthermore a teaching of how a practitioner will choose the deposition temperature based upon balancing their need for higher quality films (conventionally deposited at higher temperatures) with their available thermal budget.  A practitioner can choose to allocate the thermal budget to include a SiN deposition above 700oC.  There would just be less thermal budget available for other processing steps (which may not be needed for the specific device).  
Mahajani teaches that these films can be deposited over a very broad temperature range, with higher temperatures producing higher quality deposition, and so it does not in any way disparage appellant’s claimed temperature ranges, instead it would direct a practitioner to use higher temperatures if they can afford it in the thermal budget for their device in order to have a higher quality layer.  It is also noted that Mahajani specifically exemplifies performing treatments at temperatures up to 800oC [0035], so there is nothing special about 700oC that would make a practitioner believe they could not perform processing steps at temperatures above it, it is simply an issue of what is the thermal budget for a particular device and how much of it can be allocated to depositing the SiN layer. 

Additionally, appellant’s own disclosure (in tables 1 and 2) shows that these properties are each achievable at temperatures at or below 700oC (with the density and N/Si ratios being achieved at 600oC, which was the lowest temperature appellant tested), which are within the specific exemplary range of Mahajani.  As a result, using temperatures above 700oC are not critical to achieve appellant’s claimed film properties and so it would appear that performing the conventional deposition process of Mahajani at the non-limiting, but exemplified temperatures could produce those properties.  
Appellant has shown no unexpected result from using their claimed temperature range, and indeed, the claims were amended on 01-08-2018 to change the range from “greater than or equal to about 600oC” in response to the application of the Mahajani reference.
Regarding appellant’s argument that Mahajani does not teach a solution to the problem of providing a dense silicon nitride film in the absence of a densifying plasma.  Rather, Mahajani teaches that normal ALD occurs in the absence of its densifying plasma or radical species treatment, and its additional densification treatment is an improvement over this normal approach when depositing at low temperatures (abstract), so it is obvious not to use such a treatment.  Additionally, it teaches that there is no problem of providing a quality silicon nitride film at the temperatures disclosed by appellant (600-900oC), rather it teaches that you can deposit at appellant’s disclosed temperatures (teaching broad ranges and exemplifying temperatures up to 700oC), but if you want to deposit at temperatures below 500oC the quality does more significantly degrade and by using its additional densification step the film quality can 
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the argument on page 14 that Mahajani does not recognize temperature as a result effective variable, Mahajani clearly recognizes temperature as a result effective variable controlling the quality of the deposited film, which lower temperatures producing lower quality films than higher temperatures [0034].  Additionally, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Regarding the argument that Mahajani does not specifically teach how to measure the wet etch rate of its films and so it does not teach having the specific etch rate claimed by appellant, the wet etch rate is a property of the film and not a requirement that the specific measuring technique be performed on the produced film, so the particular measuring technique doesn’t distinguish the films.  Rather, as discussed in the office action, Mahajani teaches that films with high etch rates have worse performance (lower quality) and the deposition temperature is a result effective variable that controls that property with higher temperatures producing higher quality (lower etch rate) films [0036].   As a result, as discussed in the office action, it would have been obvious to a practitioner at the time of invention to optimize the etch 
Regarding the argument that it is only temperatures above 700oC that produces the “unexpected” result of wet etch rates less than 6A/min, appellant’s disclosure is more broadly directed towards the desirability of the range of about 600-900oC [0026] and further teaches that 700oC (within the exemplary range of Mahajani) produces a wet etch rate that is less than 6A/min (table 1), so the temperature range of “above 700oC” is not required for this feature.
Regarding appellant’s argument that the density of SiN taught by Ziegler is not relevant to the density of SiN because it does not teach appellant’s process for forming the film, Ziegler is used to teach the material properties of SiN, which is highly relevant to this specific issue it is used for, it does not need to teach appellant’s specific process to know a material property.
Regarding the argument that the vapor deposition process of Takasawa does not include every element of the claimed deposition process so it is too different a process for its teaching of what the ratio of Si to N would be desired or achievable in the claimed process, this is a piecemeal argument.  Takasawa does not need to anticipate the claims for it to be relevant or for it to teach what a practitioner would desire in a SiN film and that they could control their process to produce.  Films within appellant’s claimed range were known and desired in the prior art, thus it is obvious to do so.  Furthermore, nowhere in appellant’s disclosure have they demonstrated producing any film outside of their claimed ratio.  The results are in table 2, they produced a maximum of 1.51 for this ratio.  
For claims 2, 7, 8, 10, 11, 13, 14, and 19 appellant argues that they are allowable since they include the features which appellant argues previously were not obvious over the combination of Mahajani, Ziegler, and Takasawa.  Since those arguments were not convincing previously, they are not convincing here.  The somewhat higher temperature ranges of claims 8 and 11 are obvious for the same reasons discussed above.  The temperatures are obvious and there is no evidence of any criticality to the specific claimed temperatures.

Regarding the argument directed towards the combination of Mahajani, Ziegler, Takasawa and Tsuji.  Appellant argues that they are allowable since they include the features which appellant argues previously were not obvious over the combination of Mahajani, Ziegler, and Takasawa.  Since those arguments were not convincing previously, they are not convincing here.  Additionally, it is argued that the Tsuji reference does not itself render obvious these  features, but it does not need to since the other references were used for that purpose.
Regarding the argument directed towards the combination of Mahajani, Ziegler, Takasawa and Niskanen, appellant argues that Niskanen doesn’t teach the specific Si-H bond free precursors, so it cannot be used to teach what temperature ranges were taught to be known and effective for the deposition of SiN by ALD.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Niskanen is analgous and was used to teach what thermal budget was available for depositing SiN films and that they were known to be effectively deposited at temperatures up to 1000oC.  The choice of precursor has no effect on the available thermal budget.  A practitioner would look to Niskanen for these teachings.  Appellant’s temperature ranges were known and known to be effective for depositing SiN films at the time of invention.
Regarding the argument directed towards the combination of Mahajani, Ziegler, Takasawa, Niskanen and Tsuji.  Appellant argues that they are allowable since they include the features which appellant argues previously were not obvious over the combination of Mahajani, Ziegler, and Takasawa.  Since those arguments were not convincing previously, they are not 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOEL G HORNING/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712            
  
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.